Jenkins, P. J.
The only error assigned in the instant case being the overruling of a demurrer to the plea of the defendant in the court below, and no final judgment having been rendered in that court, the bill of exceptions is prematurely brought and must be dismissed. United Glass Co. v. McConnell, 110 Ga. 616 (36 S. E. 58); Fugazzi v. Tomlinson, 119 Ga. 622 (46 S. E. 831); Floyd v. Massachusetts Mills, 25 Ga. App. 519 (103 S. E. 801); Smith v. Leverett, 18 Ga. App. 582 (89 S. E. 1094); Samson Tractor Co. v. Furlong, 28 Ga. App. 659 (112 S. E. 903).

Writ of error dismissed.


Stephens and Bell, JJ., concur.